Citation Nr: 1814977	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-20 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a left thigh disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a left hip disability.

5. Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army National Guard with active duty service from March 1962 to September 1962, and from October 1968 to April 1969.  The Veteran's military service records do not indicate that he endured foreign service and/or combat.

These issues arrive before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In June 2014, the Veteran requested a Travel Board hearing.  In a September 2015 correspondence, the Veteran withdrew his hearing request.  Consequently, the Board has not received direct testimony from the Veteran.  The Veteran's representative submitted a statement in October 2017.  The representative's statement is located in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found in the VMBS and/or Legacy Content Manager (LCM) databases.  

In January 2016, the Board noted that evidence was missing from the Veteran's claims file.  Consequently, the Board concluded a remand was needed before the Veteran's entitlement claims could be addressed appropriately.  The AOJ complied with the Board's remand directives, and the once-missing documents are now associated with the record.   Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Unfortunately, for the reasons identified below, another Board remand is warranted at this time for four of the Veteran's five claims to entitlement.

The issue(s) of entitlement to service connection for left shoulder, left thigh, low back and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a dental condition or disability as a result of combat wounds or other trauma during his active military service.


CONCLUSION OF LAW

A compensable dental disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There has been no allegation of any error in the VCAA notice(s) provided to the Veteran during the appeal period.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), military personnel records (MPRs), VA outpatient treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted written statements, argument from his representative, and additional private medical evidence.  

For the only claim subject to Board resolution below, the Veteran underwent a VA examination in April 2012 to determine the nature and etiology of his dental condition.  The resultant dental opinion was thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The medical provider considered the Veteran's lay assertions.  As such, there is no basis for any further VA examination or opinion as to the Veteran's dental compensation claim.  

With respect to the Veteran's dental compensation claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017.  Moreover, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Accordingly, the Board is satisfied that the AOJ has provided all assistance required by the VCAA for the dental claim decided below.  38 U.S.C.A. § 5103A (West 2014).    

II. Governing Laws for Service Connection

The Veteran currently seeks entitlement to compensation for a dental disability.  In his September 2011 Application for Compensation, the Veteran reports that 23 teeth were pulled during active duty service due to trauma.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).

For loss of the teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability. The loss of the alveolar process as a result of periodontal disease is not considered disabling. See Note to 38 C.F.R. § 4.150, Diagnostic Code 9913.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment under 38 C.F.R. § 17.161.

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With the above representing the applicable law to the Veteran's dental claim, the Board has thoroughly reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Analysis for Dental Entitlement Claim

In her December 2011 Statement in Support, the Veteran's wife reports that, "(the Veteran) had his teeth pulled in basic training and now his gums are so far gone that his dentures never fit."

In April 2012, the Veteran underwent a VA examination to determine the nature and etiology of his dental condition.  In the examination report, the VA provider noted that the Veteran's upper and lower teeth were extracted on March 16, 1962.  The VA provider noted that there was no history of trauma to the Veteran's teeth. During the examination, the Veteran confirmed that there was no history of dental trauma.  The VA provider noted that there was no loss of bone in the maxilla or mandible.  The VA provider noted that the Veteran's records and old x-rays indicate that his teeth were extracted because of decay and periodontal disease.  The VA provider opined that, "Veteran's severely atrophic mandible is at least as likely as not a result of extractions and alveloplasty while in service."

In May 2014, VA received the Veteran's military STRs.  Therein, it was noted in his March 1962 induction examination that the Veteran had significant dental issues, with carries in most of his teeth.  In his August 20, 1962 separation examination, it was noted that the Veteran's multiple carries were replaced with upper and lower dentures.

Based on the above, there is no competent and credible evidence that the Veteran had a dental disorder due to trauma sustained, or disease incurred, during active duty service. 38 C.F.R. § 3.159 (c)(4).  At no time has the Veteran identified and described a dental trauma during his active duty service period(s).  Therefore, the evidence of record does not support a grant of entitlement to service connection for a dental disorder for compensation. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for loss of teeth, for the purpose of compensation, is denied.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his remaining claims prior to final adjudication.

Through his September 2011 Application for Compensation, the Veteran asserts that left shoulder, left thigh, left hip and low back conditions are causally related to his active duty Army service.  

In her December 2011 Statement in Support of Claim, the Veteran's wife posited that," (h)e has trouble walking due to his back hurting.  However, he is not a complainer, so he doesn't tell anyone but me."  The Veteran's wife also indicated that, "(h)is left shoulder goes out on him all the time."

The Board notes that the Veteran's July 2012 Statement in Support of Claim identifies an incident that could be etiological related to left shoulder, left thigh, left hip and low back conditions.  Therein, the Veteran credibly reports three falls from a pole while training.  The Board is mindful that the Veteran reports falling, on all three occasions, on his left side, which is the same side as his shoulder, thigh and hip conditions.  However, the Veteran's July 2012 statement only addresses the ongoing, but now increasing, pain in his left thigh.  The Veteran reports that the three falls occurred during June or July of 1962, which is during a period of active duty.  

Board review of the record does not identify a VA examination for the four remaining entitlement claims brought by the Veteran in this appeal.  VA's duty to assist includes obtaining a medical examination when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the evidence of record, the Board concludes that the McLendon elements are present.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inquire if he has undergone additional treatment for the four remaining conditions in this appeal.  Obtain all pertinent treatment records that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be for incorporated into the record.

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed left shoulder condition.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to, and be reviewed by, the examiner.  It should be confirmed that such records were reviewed. 

The examiner is asked to address the following:

a) State all of the Veteran's current diagnoses related to his left shoulder.

b) For each diagnosis, state whether it is at least as likely as not that the Veteran's left shoulder condition had its onset in service or was manifested within one year of the Veteran's military discharge in April 1969.

c) For each diagnosis, state whether it is at least as likely as not that the current diagnosis is related to the Veteran's active military service, to include three falls from a pole. 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report. The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

3. Schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed left thigh condition.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to, and be reviewed by, the examiner.  It should be confirmed that such records were reviewed. 

The examiner is asked to address the following:

a) State all of the Veteran's current diagnoses related to his left thigh.

b) For each diagnosis, state whether it is at least as likely as not that the Veteran's left thigh condition had its onset in service or was manifested within one year of the Veteran's military discharge in April 1969.

c) For each diagnosis, state whether it is at least as likely as not that the current diagnosis is related to the Veteran's active military service, to include three falls from a pole. 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report. The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

4. Schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed left hip condition.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to, and be reviewed by, the examiner.  It should be confirmed that such records were reviewed. 

The examiner is asked to address the following:

a) State all of the Veteran's current diagnoses related to his left hip.

b) For each diagnosis, state whether it is at least as likely as not that the Veteran's left hip condition had its onset in service or was manifested within one year of the Veteran's military discharge in April 1969.

c) For each diagnosis, state whether it is at least as likely as not that the current diagnosis is related to the Veteran's active military service, to include three falls from a pole. 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report. The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

5. Schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed low back condition.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to, and be reviewed by, the examiner.  It should be confirmed that such records were reviewed. 

The examiner is asked to address the following:

a) State all of the Veteran's current diagnoses related to his low back.

b) For each diagnosis, state whether it is at least as likely as not that the Veteran's low back condition had its onset in service or was manifested within one year of the Veteran's military discharge in April 1969.

c) For each diagnosis, state whether it is at least as likely as not that the current diagnosis is related to the Veteran's active military service, to include three falls from a pole. 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report. The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

6. After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


